NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended September 30, 2011, the fourth quarter of fiscal 2011. Earnings for the quarter ended September 30, 2011 amounted to $2.1 million, or $1.01 per diluted share, compared to $1.85 million, or $0.88 per diluted share for the same quarter in fiscal 2010, an increase of $0.13 per diluted share, or 14.8%. Earnings for fiscal 2011 amounted to $7.2 million, or a record $3.45 per diluted share, compared to $7.1 million or $3.37 per diluted share, for the same period in fiscal 2010 an increase of $0.08 per diluted share, or 2.4%. “It is exciting to announce that the Company is posting record earnings per share for a third consecutive year,” said Little.“It has not been easy.These past three years have been very challenging years for the financial industry.Since September 2008, we have grown loans, we have grown deposits, our capital measures have increased, and we have maintained solid asset quality,” he said. “SmartGrowth Deposits have increased steadily year-over-year for the past three years,” said Little. “This year they increased by a solid 9.1% to a record $436.5 million.” “We are very pleased that we were able to post significant increases in SmartGrowth loans and total loans this quarter,” said Little. The Company reported the following highlights: · Earnings for fiscal 2011 amounts to a record $3.45 per diluted share.This is the third consecutive year that Teche has posted record earnings per share. · The Company continued its steady rise in tangible book value per share increasing to a record $37.02 compared to $34.43 a year ago. · All capital measures continue to remain strong. · Total Loans increased 2.1% or $12.7 million compared to a year ago. · SmartGrowth Loans increased $9.9 million compared to the linked quarter.SmartGrowth Loans now amount to 75.6% of total loans. · Total assets increased to $793.2 million, anincrease of 4.2% compared to a year ago. · Average earning assets for the quarter increased to $719.4 million, an increase of 3.3% compared to the same quarter a year ago. 1 of 25 · Total Deposits increased 3.3% compared to a year ago. · Checking Account balances increased 10.2% compared to September 30, 2010.Checking account balances now amount to 31.9% of total deposits, compared to 29.9% a year ago. · SmartGrowth Deposits increased 9.1% compared to a year ago. SmartGrowth Deposits now amount to 72.9% of total deposits, compared to 69.1% a year ago. · The average yield on all deposits was 0.77% compared to 0.82% for the linked quarter and 1.10% a year ago. · Net interest margin for the quarter amounted to 4.33% compared to 4.24% for the linked quarter and 4.27% a year ago. · Dividends paid have increased annually for nine years. · The Bank completed its conversion from a federally chartered savings bank on June 21, 2011 to a Louisiana chartered commercial bank, regulated by the Commissioner of the Office of Financial Institutions of the State of Louisiana and the Federal Deposit Insurance Corporation (FDIC). Net Income Net income for the quarter amounted to $2.1 million or $1.01 per diluted share, an increase of 18.8% per diluted share compared to the linked quarter and 14.8% compared to a year ago. QUARTERLY COMPARISON Sep ‘11 Jun ‘11 Mar ‘11 Dec '10 Sep '10 Net Income (In 000’s) $ Pre-Tax, Pre-Provision Earnings (In 000’s) $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Pre-Tax, Pre-Provision Earnings/ Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity % Average Assets (in millions) $ Average Earning Assets (in millions) $ Average Deposits (in millions) $ Average FHLB Advances (in millions) $ FISCAL YEAR COMPARISON Net Income (In 000’s) $ Pre-Tax, Pre-Provision Earnings (In 000’s) $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Pre-Tax, Pre-Provision Earnings/ Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity % Average Assets (in millions) $ Average Earning Assets (in millions) $ Average Deposits (in millions) $ Average FHLB Advances(in millions) $ 2 of 25 “We have now posted record earnings per share for three consecutive years.We saw tremendous growth in loans this quarter,” said Little.“Our loans are now at record levels and our asset quality measures are strong.” Capital The tangible equity ratio increased to 9.67% compared to 9.48% a year ago, as stockholder equity increased to a record $80.0 million and assets increased to a record $793.2 million.In addition, tangible book value per common share increased to a record $37.02, an increase of 7.5% compared to a year ago.Risk based capital increased to 14.30% compared to 13.52% a year ago; and the equity to asset ratio increased to 10.08% from 9.92% a year ago. QUARTERLY COMPARISON Sep ‘11 Jun ‘11 Mar ‘11 Dec '10 Sep ‘10 Stockholders’ Equity (in millions) Ratio of Equity to Assets $
